DETAILED ACTION
This Office Action is in response to the Amendment filed on April 07th, 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the instant Amendment, claims 1-4, 9-12, 15, 17 & 20 have been amended; and claims 1, 11 & 15 are independent. Claims 1-20 have been examined and are pending.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 04/07/2021 has been entered.


Response to Arguments
Applicant’s arguments, see pages 13-15, filed 4/7/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Zivkovic.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-11 and 14-19 are rejected under 35 U.S.C 103(a) as being unpatentable over Zivkovic et al. (Zivkovic), U.S. Patent Number 8,976,005, in view of Zizi et al. (Zizi), U.S. Pub. Number 2018/0158266.
Regarding claim 1; Zivkovic discloses an apparatus for providing a proximity-based access portal, comprising:
an antenna (col. 8, line 41; fig. 5; an antenna 303.); and
a processor (col. 8, line 45; fig. 5; processor/controller 321.) to:
receive, via the antenna, an access request for the proximity-based access portal (col. 3, lines 19-21; an access request element configured to cause the device transceiver to send a request for access to the based transceiver.);
obtain a first motion history associated representing movement detected near the proximity-based access portal during a particular time, wherein the first motion history is generated based at least in part on one or more radio signals received by the antenna (col. 5, line 31 - col. 8, line 38; measure the movement history of the key using, e.g., time of flight measurements; measuring both communication sides (the moveable side (key 5) and the relatively stationary base side (vehicle 1) the movement history of at least one of those sides.);
obtain a second motion history representing movement of the authorized device during the particular time, wherein the second motion history is generated by the authorized device (col. 5, line 31 - col. 8, line 38;the key movement history determined by the base communication side; measuring both communication sides (the moveable side (key 5) and the relatively stationary base side (vehicle 1) the movement history of at least one of those sides); and
determine, based on comparing the first motion history and the second motion history, whether to grant or deny the access request (col. 5, line 31 - col. 8, line 38; check for a match between the key movement history measured by the key and the key movement history determined by the base communication side as an additional security measure to prevent relay attacks; verify that the key 5 is in proximity to the car 1, the key 5 can send the key movement history data collected by the key 5 over the encrypted radio link 3; the car 1 can validate the received data and determine whether the key 5 is actually in physical proximity to the car 1; compare the movement history data 9 sent by the key 5 with the movement history determined separately by the car.).
Zivkovic fails to explicitly disclose the access comprises an access token associated with an authorized device.
However, in the same field of endeavor, Zizi discloses keyless access control with neuro and neuro-mechanical fingerprints wherein the access comprises an access token associated with an authorized device (par 0262; request access to unlock a home/building/facility; the token may be wirelessly transmitted to the base station 2106 to grant access to facility or home without use of a physical key.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Zizi into the system of Zivkovic wherein the access comprises an access token associated with an authorized device to provide greater protection of mobile electronic devices (Zizi: par. 0008).
Regarding claim 2; Zivkovic and Zizi disclose the apparatus of Claim 1, wherein: Zivkovic further discloses processor to obtain the first motion history representing movement detected near the proximity-based access portal during the particular timeframe is further to: generate the first motion history based at least in part on analyzing the one or more radio signals received by the antenna; and the processor to obtain the second motion history representing movement of the authorized device during the particular timeframe is further to: receive, via the antenna, the second motion history, wherein the second motion history is generated by the authorized device based at least in part on data captured by one or more sensors associated with the authorized device (col. 5, line 31 - col. 8, line 38; time of flight measurements could be processed by the based communication side device, in known fashion, to derive the distance and/or acceleration of the key relative to the based communication side.).
Regarding claim 3; Zivkovic and Zizi disclose the apparatus of Claim 1, wherein Zivkovic further discloses the processor to determine, based on comparing the first motion history and the second motion history. whether to grant or deny the access request is further (col. 5, line 31 - col. 8, line 38; if the car key hash values and movement history data match, they continue with validating the sets of data and conclude from that whether the car and the key are in physical proximity; if these hash values differ, the movement history should be rejected; if the histories are excessively different (excessive meaning the histories are so different they do not correspond to the same movement history of the key 5, it follows that the key 5 is not the vicinity of the car 1, meaning a relay attack is presumably taking place.).
Regarding claim 5; Zivkovic and Zizi disclose the apparatus of Claim 1, wherein Zizi further discloses the processor is further to: obtain first biometric data associated with a first user detected near the proximity-based access portal; and determine, based on the first biometric data, whether the first user is an authorized user of the authorized device (Zizi: par. 0275; touch-recognition employs a neurological algorithm to generate an NFP from a micro-motion signal associated the micro motions of a finger on a hand; this avoids context-linked repertoires or motion repertories that are associated with behavioral biometrics.).
Regarding claim 6; Zivkovic and Zizi disclose the apparatus of Claim 5, wherein Zizi further discloses the processor to determine, based on the first biometric data, whether the first user is the authorized user of the authorized device is further to: obtain second (Zizi: par. 0077; a relative ranking is used to compare user authentication with NFPs to other biometric user identification techniques; the relative ranking is based on seven rated criteria; each criteria can be rated high (H), medium (M), or low (L) for each biometric identification technique; from left to right, the seven rated criteria are permanence, collectability, performance, acceptability, circumvention, uniqueness, and universality; the use of NFPs ranked highest over the other biometric identification.).
Regarding claim 7; Zivkovic and Zizi disclose the apparatus of Claim 5, wherein Zizi further discloses the processor to determine, based on the first biometric data, whether the first user is the authorized user of the authorized device is further to: send the first biometric data associated with the first user to the authorized device; and receive an indication from the authorized device of whether the first user is the authorized user (Zizi: par. 0088; most biometrics have low performance with higher failure rates that can range between 18-20% providing between 80 and 82 successful recognition rates.).
Regarding claim 8; Zivkovic and Zizi discloses the apparatus of Claim 5, wherein Zizi further discloses the processor is further to: determine, based on the first biometric data, that the first user is not the authorized user of the authorized device; detect a relay attack associated with the access request, wherein the relay attack is detected based at least in part on determining that the first user is not the authorized user of the authorized device; and deny the access request based on detection of the relay attack (Zizi: par. 0075; neurological based touch recognition may be readily combined with finger print recognition to provide a user-friendly multi factor authentication system.)
Regarding claim 9; Zivkovic and Zizi disclose the apparatus of Claim 5, wherein Zizi further discloses the processor is further to: determine, based on the second motion history, that the movement of the authorized device is below a threshold level of movement; and obtain the first biometric data based at least in part on determining that the movement of the authorized device is below the threshold level of movement (Zizi: par. 0137; the band pass filter can suppress large amplitude signals due to voluntary or un-voluntary movements that may be captured by a sensor, such as an accelerometer.).
Regarding claim 10; Zivkovic and Zizi discloses the apparatus of Claim 5, wherein Zizi further discloses the first biometric data comprises a visual representation of the first user (Zizi: par. 0132; a three dimensional representation of an NFP from a varying two dimensional signal.).
Regarding claims 11 and 13-14; Claims 11 and 13-14 are directed to machine accessible storage medium which have similar scope as claims 1-3 and 5-10. Therefore, claims 11 and 13-14 remain un-patentable for the same reasons.
Regarding claims 15-19; Claims 15-19 are directed to system which have similar scope as claims 1-3 and 5-10. Therefore, claims 15-19 remain un-patentable for the same reasons.

Allowable Subject Matter
Claims 4, 12 or 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHOI V LE/Primary Examiner, Art Unit 2436